                Case 2:19-cv-00805-TSZ Document 50 Filed 05/29/20 Page 1 of 2



 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 7

 8     TINYBUILD LLC,

                             Plaintiff,
 9
           v.                                         C19-805 TSZ
10
       NIVAL INTERNATIONAL LIMITED;                   MINUTE ORDER
11
       and SERGEY ORLOVSKIY,
12                           Defendants.
13
        The following Minute Order is made by direction of the Court, the Honorable
14 Thomas S. Zilly, United States District Judge:

15          (1)    Plaintiff tinyBuild LLC’s motion for service via international mail, docket
     no. 43, is GRANTED as follows. Plaintiff has represented to the Court that Cyprus is a
16   party to the Hague Convention on the Service Abroad of Judicial and Extrajudicial
     Documents in Civil or Commercial Matters, and that Cyprus has not objected to service
17   via mail. Pursuant to Federal Rule of Civil Procedure 4(f)(2)(C)(ii) & 4(h)(2) and
     Brockmeyer v. May, 383 F.3d 798 (9th Cir. 2004), the Clerk is DIRECTED to send,
18   via a form of mail requiring a signed receipt, the following materials: (i) the summons
     proposed by plaintiff, (ii) the Amended Complaint, docket no. 36, (iii) the Minute Order
19   entered May 18, 2020, docket no. 46, and (iv) this Minute Order, addressed to:

           Sergey Orlovskiy
20
           Digeni Akrita 1
           “Blue Ocean” Building
21
           Apartment 602
           Limassol, Cyprus 3035
22

23

     MINUTE ORDER - 1
              Case 2:19-cv-00805-TSZ Document 50 Filed 05/29/20 Page 2 of 2



 1         (2)     The parties’ joint motion to continue the trial date and related deadlines,
     docket no. 49, is GRANTED as follows:
 2
            JURY TRIAL DATE (8-10 days)                             January 25, 2021
 3

 4          Discovery completion deadline                           August 31, 2020

 5          Dispositive motions filing deadline                     October 1, 2020

 6          Deadline for filing motions related to expert
                                                                    October 8, 2020
            testimony (e.g., Daubert motions)
 7          Motions in limine filing deadline                       December 3, 2020
 8
            Agreed pretrial order due                               December 18, 2020
 9          Trial briefs, proposed voir dire questions, and
                                                                    December 18, 2020
            jury instructions due
10
                                                                    January 15, 2021
            Pretrial conference
                                                                    at 1:30 p.m.
11
   The deadline for filing motions related to discovery has expired, and the Court declines to
12 reset it as requested by the parties. Counsel are advised to review the Minute Order
   Setting Trial Date and Related Dates, docket no. 20, which remains in full force and
13 effect, except as amended by this Minute Order. The parties are advised that the Court
   has other cases set for trial on and before January 25, 2021, and that this matter might be
14 delayed as a result, but counsel must be prepared to begin trial on the date scheduled.

15          (3)    The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
16
            Dated this 29th day of May, 2020.
17

18                                                     William M. McCool
                                                       Clerk
19
                                                       s/Karen Dews
20                                                     Deputy Clerk

21

22

23

     MINUTE ORDER - 2
